DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered. Claims 1, 5, 7-11, and 13 are pending. Claims 2-4, 6, 12, and 14-16 have been canceled.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites a ratio between the carbon and the polymer, but does not specify the type of ratio. Per the instant specification at pg. 6 line 29-31, this is referring to a weight ratio.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., “A functional carbon layer-coated separator for high performance lithium sulfur batteries” Solid State Ionic, vol. 278, pp. 166-171, pub. 24 June 2015, hereinafter Zhang, in view of Takahashi (JP2006012587, see also Espacenet machine translation filed with office action dated 06/26/2020) hereinafter Takahashi. 
Regarding Claim 1, Zhang discloses a lithium sulfur battery (Zhang Title), comprising a sulfur containing cathode (Zhang pg. 168 section 2.2 first paragraph), a Lithium-containing anode (Zhang pg. 168 section 2.2 first paragraph), 
a separator in between the cathode and anode (Zhang pg. 168 section 2.2 first paragraph) with an electrolyte solution on both sides of the separator filling interspaces between the anode and the cathode (Zhang pg. 168 section 2.2 first paragraph); 
wherein the separator is coated with a carbon particle coating (Zhang pg. 167 section 2.1) comprising a mixture of a polymer (e.g. PVDF, Zhang pg. 167 section 2.1) and electrically conductive carbon particles (Zhang pg. 167 section 2.1) that are nano sized (Zhang pg. 168-169 bridging paragraph) for preventing polysulfides from migrating from the Sulphur-containing cathode to the Lithium anode (Zhang pg. 168-169 bridging paragraph), 
wherein the separator abuts the Sulphur-containing cathode (Zhang Fig. 1b), wherein the carbon particle coating is oriented on the cathode side of the separator (Zhang pg. 167-168 bridging paragraph, see also Fig. 1b) and is necessarily in electrical contact with the cathode, in order for the battery to work as intended,  
wherein the carbon particle coating has a thickness of 13 microns (Zhang pg. 167-168 bridging paragraph) falling within the claimed interval of 10-80 microns, 
wherein the carbon loading in the carbon particle coating is 0.53 mg/cm2 (Zhang pg. 167-168 bridging paragraph), falling within the claimed interval of 0.5-1 mg/cm2. However, Zhang does not disclose wherein the separator is a non-woven glass fiber separator.
In a similar field of endeavor as it pertains to a battery, such as a coin cell battery (Takahashi [0003]) Takahashi teaches a separator alternative to polymer separators made out of glass fibers (Takahashi [0005]) and is known to have excellent heat resistance compared to a nonwoven polymer separator while still providing excellent insulating properties (Takahashi [0005]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a non-woven glass separator, such as the one taught by Takahashi, as the separator in the battery of Zhang, such that it is covered by a conductive coating layer, as the skilled artisan would have a reasonable expectation that the separator would still prevent electrical contact between the electrodes, while still providing the benefit of the polysulfide capturing layer.
Regarding Claim 5, Zhang discloses all of the claim limitations as set forth above. Zhang further discloses wherein the polymer is PVDF (Zhang pg. 167 section 2.1) and the ratio between the carbon and the polymer is 75/25 (wt%/wt%) (Zhang pg. 167 section 2.1), or 7.5:2.5, falling within the claimed ratio of 7.5:2.5 to 5:5.
Regarding Claim 7, Zhang discloses all of the claim limitations as set forth above. Zhang further discloses wherein a Sulfur content in the cathode is 60 wt%, (Zhang pg. 168 section 2.2 first paragraph) falling within the claimed range of 60 to 80% by weight. 
Regarding Claim 8, Zhang disclose all of the claim limitations as set forth above. Zhang further teaches wherein a sulfur loading on the cathode is 1.6 mg/cm2 (Zhang pg. 168 section 2.2 first paragraph) falling within the claimed range of 0.7-4 mg/cm2. 
Regarding Claim 9, Zhang discloses all of the claim limitations as set forth above. Zhang further discloses wherein a Sulfur content in the cathode is 60 wt%, (Zhang pg. 168 section 2.2 first paragraph) falling within the claimed range of 60 to 80 % by weight, and wherein a sulfur loading on the cathode is 1.6 mg/cm2 (Zhang pg. 168 section 2.2 first paragraph) falling within the claimed range of 0.7-4 mg/cm2. 
Regarding Claim 11
Regarding Claim 13, Zhang discloses all of the claim limitations as set forth above. In view of the modification to Zhang above, Takahashi further teaches the glass fiber separator made of glass fibers having a diameter of 0.3 to 1µm (Takahashi [0031]), which overlaps with the claimed range of glass fibers with diameters less than one micron. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize glass fibers having a diameter less than one micron as taught by Takahashi, in the nonwoven separator of Zhang. Furthermore, the skilled artisan would have a reasonable expectation that the resulting separator would still be able to allow ions to pass through while preventing electrical contact between the electrodes. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., “A functional carbon layer-coated separator for high performance lithium sulfur batteries” Solid State Ionic, vol. 278, pp. 166-171, pub. 24 June 2015, hereinafter Zhang, in view of Takahashi (JP2006012587, see also Espacenet machine translation filed with office action dated 06/26/2020) hereinafter Takahashi, as applied to claim 1 above, and further in view of Stein et al., (US20160380256) hereinafter Stein.
Regarding Claim 10, Zhang disclose all of the claim limitations as set forth above. Zhang further discloses the battery may be placed in a coin type cell (Zhang pg. 168 section 2.2 first paragraph) which the skilled artisan understands includes a fluid tight assembly of a top and bottom casing, wherein the cathode, the separator, and the anode are arranged in a sandwich configuration between the bottom casing and the top casing (Zhang pg. 168 section 2.2 first paragraph, Fig. 1b). 
However, Zhang does not explicitly disclose details of the coin cell wherein the cathode, separator and anode sandwich is between the bottom and top casing wherein an elastic spring is arranged between the sandwich configuration and the casing and configured to press the sandwich together for improving electrical contact between the sulfur cathode and the carbon particle coating of 
In a similar field of endeavor as it pertains to coin type cells (Stein [0078]) Stein teaches a way of assembling the same type of coin cell battery including a wave spring (Stein [0078]) which is an example of an elastic spring, arranged between the electrode sandwich configuration and the inside of the casing to maintain pressure and ensure good electrical contact within the cell (Stein [0078]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the coin cell battery of Zhang to include an elastic spring between the sandwich assembly of the cathode, separator, and anode, as taught by Stein in order to ensure good electrical contact between the battery components.  
Response to Arguments
Applicant’s arguments, filed 07/08/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Yao in view of Takahashi have been fully considered and are persuasive since they do not teach the amended range of 10-80 microns.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  . Zhang teaches a similar polysulfide trapping nanocarbon layer in the claimed thickness range as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721